Citation Nr: 0929016	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-33 210	)	DATE
	)

On appeal from the
Department of Veterans Affairs Network Authorization and 
Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by the University of Utah Hospital, 
from July 11, 2006, to July 13, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1941 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Network Authorization and Payment Center in 
Forth Harrison, Montana.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
April 1941 to September 1945.

2.	On August 3, 2009, the Board verified through Social 
Security Administration records that the Veteran died in 
April 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.




		
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


